DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
Claim Objections
Claims 1-2, 4-9, and 11-13 are objected to because of the following informalities:
Claim 1 recites “the fin structures extends” (line 15) which should be replaced with 
“the fin structure extends”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0025313 to Ching et al. (hereinafter Ching) in view of Lee et al. (US Patent No. 9,837,500, hereinafter Lee) (the reference US 2020/0227321 by Kim et al. is presented as evidence, hereinafter Kim).
With respect to Claim 1, Ching discloses a method of manufacturing a semiconductor device (FinFETs) (Ching, Figs. 2A-19B, ¶0009-¶0054), the method comprising:

       forming a dummy gate structure (720) (Ching, Figs. 16A-16B, ¶0040-¶0042) over an upper portion of the fin structure (410/420);
       forming a second isolation insulating layer (660/670) (Ching, Figs. 13A-13B, 15A-15B, ¶0034-¶0038) over the first isolation insulating layer (530);
       after the second isolation insulating layer (660/670) is formed, forming gate sidewall spacers (730) (Ching, Figs. 16A-16B, ¶0041-¶0043, ¶0034-¶0035, ¶0026) made of an insulating material (e.g., including silicon carbide) different from the second isolation insulating layer (670, including a second dielectric material same as a first dielectric material 530, such as silicon oxide) on opposing side faces of the dummy gate structure (722/726);
       forming a trench (e.g., recessing the fins 410 and 420 to form S/D recessing trenches) (Ching, Figs. 17A-17B, ¶0044) by etching a source/drain region of the fin structure (220);
       forming a base semiconductor epitaxial layer (815/816) (Ching, Figs. 17A-17B, ¶0044) in the trench (e.g., S/D recessing trenches); and, wherein:
        the fin structure (410/420) (Ching, Figs. 6A-6B, 10A-10B, ¶0018-¶0021) extends in a first direction, the dummy gate structure (720) (Ching, Figs. 16A-16B, ¶0040-¶0042) extends in a second direction crossing the first direction and the source/drain region (810/812) (Ching, Figs. 17A-17B, ¶0044) is adjacent to the dummy gate structure (720) along the first direction, in plan view.
	Further, Ching does not specifically disclose forming a cap semiconductor epitaxial layer on the base semiconductor epitaxial layer, the cap semiconductor epitaxial layer having a different lattice constant than the base semiconductor epitaxial layer, wherein: a surface of the cap semiconductor epitaxial layer formed above the trench along the first direction is smoother than a surface of the base semiconductor epitaxial layer formed in the trench along the first direction.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ching by forming epitaxial structure having the desired shape as taught by Lee to have the method, forming a cap semiconductor epitaxial layer on the base semiconductor epitaxial layer, the cap semiconductor epitaxial layer having a different lattice constant than the base semiconductor epitaxial layer, wherein: a surface of the cap semiconductor epitaxial layer formed above the trench along the first direction is smoother than a surface of the base semiconductor epitaxial layer formed in the trench along the first direction in order to provide a FinFET device having strained source/drain regions to improve FinFET performance (Lee, Col. 1, lines 20-46; Col. 10, lines 64-67; Col. 11, lines 1-8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0025313 to Ching in view of Lee (US Patent No. 9,837,500) as applied to claim 1, and further in view of Cheng et al (US Patent No. 9,953,875, hereinafter Cheng).
Regarding Claim 2, Ching in view of Lee discloses the method of claim 1. Further, Ching discloses the method, wherein: the semiconductor device is a p-type field effect transistor (pMOS) (Ching, Figs. 2B-19B, ¶0010-¶0054), but does not specifically disclose that a lattice constant of the cap semiconductor epitaxial layer is smaller than a lattice constant of the base semiconductor epitaxial layer.
However, Cheng teaches the method, wherein: the semiconductor device is a p-type field effect transistor (FET) (Cheng, Figs. 1-3, 11, Col. 3, lines 58-60; Col. 11, lines 36-38; lines 55-59), and a lattice constant of the cap semiconductor epitaxial layer (114, e.g., Si not including Ge) is smaller than a lattice 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Ching/Lee by forming the epitaxial source/drain regions for the p-type FET device comprised of specific materials as taught by Cheng to have the method, wherein a lattice constant of the cap semiconductor epitaxial layer is smaller than a lattice constant of the base semiconductor epitaxial layer in order to provide a FinFET device having reduced contact resistance and improved FinFET performance (Cheng, Col. 1, lines 8-17; Col. 3, lines 14-19).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0025313 to Ching in view of Lee (US Patent No. 9,837,500) as applied to claim 1, and further in view of Fung (US Patent No. 9,755,019).
Regarding Claims 4 and 5, Ching in view of Lee discloses the method of claim 1. Further, Ching does not specifically disclose the method, wherein the second isolation insulating layer is made of a different material than the first isolation insulating layer (as claimed in claim 4), wherein the second isolation insulating layer is made of at least one of SiOC and SiOCN (as claimed in claim 5).
However, Ching teaches forming the first isolation insulating layer (530) (Ching, Figs. 6A-6B, 10A-10B, ¶0026-¶0031, ¶0034-¶0035) comprising of silicon oxide, and the second insulation layer (e.g., 660) made of SiC or SiON. Further, Fung teaches the second insulation layer (e.g., 52) (Fung, Figs.  2-5, Col. 3, lines 4-28; Col. 5, lines 28-54) that is made of a silicon nitride material including SiOCN, wherein the second insulation layer (52) is formed on the first isolation insulating layer (30) comprised of flowable silicon oxide to fill gap spaces with a high aspect ratio and on sidewalls of the fin to protect the fin structure during etching of the source/drain trenches.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ching/Lee by forming the first isolation insulating layer comprised of flowable silicon oxide and the second insulation layer comprised of an appropriate silicon nitride material as taught by Fung to have the method, wherein the second isolation insulating layer is made of a different material than the first isolation insulating layer (as claimed in claim 4), wherein the second isolation insulating layer is made of SiOCN (as claimed in claim 5) in order to provide a material having etch .
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0025313 to Ching in view of Lee (US Patent No. 9,837,500) as applied to claim 1, and further in view of Bomberger et al. (US 2020/0312981, hereinafter Bomberger).
Regarding Claims 6 and 7, Ching in view of Lee discloses the method of claim 1. Further, Ching discloses the method, wherein the fin structure (410/420) (Ching, Figs. 6A-6B, 10A-10B, ¶0016-¶0021, ¶0026-¶0031) is formed by: forming a masking element (e.g., hard mask (HM) 330) over the channel semiconductor layer (e.g., silicon layer 320); and patterning the channel semiconductor layer by etching using the masking element as an etching mask, but does not specifically disclose forming a buffer semiconductor layer over the substrate; forming a channel semiconductor layer on the buffer semiconductor layer; forming a hard mask pattern over the channel semiconductor layer; and patterning the channel semiconductor layer and the buffer semiconductor layer by etching using the hard mask pattern as an etching mask, wherein the fin structure includes the patterned buffer semiconductor layer, the patterned channel semiconductor layer and the hard mask pattern (as claimed in claim 6), wherein in the patterning to form the fin structure, a part of the substrate is also patterned, and wherein the fin structure further includes a fin bottom structure, which is the patterned part of the substrate, on which the patterned buffer semiconductor layer is formed (as claimed in claim 7).
However, Bomberger teaches a method of forming patterned channel structures that comprises forming a buffer semiconductor layer (106) (Bomberger, Figs. 1B-1D, ¶0027-¶0030) over the substrate (102) to reduce lattice mismatch between the substrate and the channel layer; forming a channel semiconductor layer (130) on the buffer semiconductor layer (106); and patterning the channel semiconductor layer (130) and the buffer semiconductor layer (106) by etching using the hard mask pattern (114/116) as an etching mask, wherein the patterned channel structure includes the patterned buffer semiconductor layer (126), the patterned channel semiconductor layer (130) and the hard mask pattern (114/116), wherein in the patterning to form the patterned channel structure, a part of the substrate (122) is also patterned, and wherein the patterned channel structure further includes a fin 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ching/Lee by forming the buffer layer on a substrate between the substrate layer and the channel layer and patterning the buffer layer as taught by Bomberger to have the method, formed by: forming a buffer semiconductor layer over the substrate; forming a channel semiconductor layer on the buffer semiconductor layer; forming a hard mask pattern over the channel semiconductor layer; and patterning the channel semiconductor layer and the buffer semiconductor layer by etching using the hard mask pattern as an etching mask, wherein the fin structure includes the patterned buffer semiconductor layer, the patterned channel semiconductor layer and the hard mask pattern (as claimed in claim 6), wherein in the patterning to form the fin structure, a part of the substrate is also patterned, and wherein the fin structure further includes a fin bottom structure, which is the patterned part of the substrate, on which the patterned buffer semiconductor layer is formed (as claimed in claim 7) in order to reduce lattice mismatch between the substrate and the channel layer, and to provide improved transistor having reduced size and optimized performance (Bomberger, ¶0002, ¶0023-¶0025, ¶0027-¶0030, ¶0046).
Regarding Claim 8, Ching in view of Lee and Bomberger discloses the method of claim 6. Further, Ching does not specifically disclose the method, wherein: the dummy gate structure is formed over the hard mask pattern, and the method further comprises patterning the hard mask pattern by etching using the dummy gate structure as an etching mask. However, Bomberger teaches the method, wherein: the dummy gate structure (146) is formed over the hard mask pattern (e.g., 114) (Bomberger, Fig. 1E, ¶0031) of the patterned stack including the fin (122) and the patterned buffer (126), and the method further comprises patterning the hard mask pattern (e.g., 114, remnants of mask 114 beneath the dummy gate electrode) by etching (forming etch trenches into exposed portions of the fins for the source/drain regions) using the dummy gate structure as an etching mask (Bomberger, Fig. 1E, ¶0032); e.g., trenches for the source/drain regions (Bomberger, Figs. 4B, 4D, ¶0057-¶0060) are formed by etching the channel layer of the stack protected with the protective layer (e.g., 408).

Regarding Claim 11, Ching in view of Lee and Bomberger discloses the method of claim 7. Further, Ching does not specifically disclose the method, wherein after the trench is formed, a part of the buffer semiconductor layer remains, and the base semiconductor epitaxial layer is formed on the remaining part of the buffer semiconductor layer. However, Bomberger teaches the method, wherein after the trench (Bomberger, Fig. 1E, ¶0032-¶0033) for the source/drain regions is formed by etching portions of the channel layer onto or into the buffer layer (126), a part of the buffer semiconductor layer (126) remains, and the semiconductor epitaxial layer (144) to provide the tensile or compressive strain to the channel layer is formed on the remaining part of the buffer semiconductor layer (126).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Ching/Lee//Bomberger by forming the source/drain regions by etching trenches using the dummy gate structures as a mask to etch portions of the channel layers onto or into the buffer layer as taught by Bomberger to have the method, wherein after the trench is formed, a part of the buffer semiconductor layer remains, and the base semiconductor epitaxial layer is formed on the remaining part of the buffer semiconductor layer in order to provide improved transistor having reduced size and optimized performance (Bomberger, ¶0002, ¶0031-¶0032, ¶0046).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0025313 to Ching in view of Lee (US Patent No. 9,837,500) and Bomberger (US 2020/0312981) as applied to claim 8, and further in view of Fung (US Patent No. 9,755,019).
Regarding Claim 9, Ching in view of Lee and Bomberger discloses the method of claim 8. Further, Ching discloses the method, wherein an upper surface of the second isolation insulating layer (e.g., 670)  (Ching, Figs. 15A-15B, ¶0038-¶0039) is located at a level below an upper surface of the channel semiconductor layer (320), but does not specifically disclose the method, wherein the second isolation insulating layer is also etched when the hard mask pattern is etched such that an upper surface of the second isolation insulating layer is located at a level equal to or below an upper surface of the channel semiconductor layer. However, Fung teaches that the second insulation layer (e.g., 52) (Fung, Figs.  2-5, Col. 5, lines 51-65) is etched during forming etch trenches for the source/drain regions such that an upper surface of the second isolation insulating layer (52) is located at a level below an upper surface of the channel semiconductor layer (20A), and the source/drain structures (Fung, Figs.  2-5, Col. 6, lines 22-29) are formed on side surfaces and top surfaces of the upper portions of the fins (20A/20B). Further, Bomberger teaches etching the hard mask pattern (114) (Bomberger, Fig. 1E, ¶0032) during forming etch trenches for the source/drain regions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Ching/Lee//Bomberger by forming the etch trenches for the source/drain regions that includes etching portions of the second insulation layer on sidewalls of the fins as taught by Fung, wherein forming the etch trenches includes etching the hard mask as taught by Bomberger to have the method, wherein the second isolation insulating layer is also etched when the hard mask pattern is etched such that an upper surface of the second isolation insulating layer is located at a level below an upper surface of the channel semiconductor layer in order to provide the source/drain regions on the sidewalls and top surfaces of the fins to obtain the improved FinFET device (Fung, Col. 1, lines 6-22; Col. 6, lines 22-29; Col. 8, lines 57-67; Col.9, lines 1-28).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable US 2017/0025313 to Ching in view of Lee (US Patent No. 9,837,500) as applied to claim 1, and further in view of Kim et al. (US 2016/0027918, hereinafter Kim (‘918)) (the reference US 2016/0372598 by Wang et al. is presented as evidence, hereinafter Wang).
Regarding Claims 12 and 13, Ching in view of Lee discloses the method of claim 1. Further, Ching discloses the method, wherein: the semiconductor device is a p-type field effect transistor (e.g., 
However, Kim (‘918) teaches the method, wherein the source/drain region (380/390) (Kim (‘918), Fig. 10A, ¶0082-¶0085, ¶0090) includes an additional cap semiconductor epitaxial layer (e.g., 390) comprised of silicon that is formed on the cap semiconductor epitaxial layer (e.g., the third epitaxial layer 388 comprised of SiGe having germanium concentration between 25 at % to 50 at %), wherein the additional cap semiconductor epitaxial layer (390) has a different lattice constant than the cap semiconductor epitaxial layer (388) and the base semiconductor epitaxial layer (the second epitaxial layer 386 comprised of SiGe having germanium concentration between 50 at % to 90 at %); forming the third epitaxial layer (388) (Kim (‘918), Figs. 10A, 10B, ¶0087-¶0090) on the second epitaxial layer (386) having maximum germanium concentration causes efficiently compressive strain on the channel region, and forming the contact to the second epitaxial layer (386) covered with the third epitaxial layer (388) would reduce contact resistance and improve performance of the PMOS device.
Further, it is known in the art (as evidenced by Wang, ¶0043) that a lattice constant of SiGe depends upon the amount or concentration level of germanium (Ge) relative to the amount or concentration level of silicon (Si), and that SiGe having about 50 at % of Ge would have a lattice constant about 2% larger than that of Si, and SiGe having about 25 at % of Ge would have a lattice constant about 1% larger than that of Si. 
Thus, a person of ordinary skill in the art would recognize that a lattice constant of the additional cap semiconductor epitaxial layer comprised of silicon would be smaller than the lattice constant of the cap semiconductor epitaxial layer comprised of SiGe with 25 at % of Ge.
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0025313 to Ching in view of Kelly et al. (US Patent No. 9,166,010, hereinafter Kelly) and Lee (US Patent No. 9,837,500) (the reference US 2020/0227321 by Kim et al. is presented as evidence, hereinafter Kim).
With respect to Claim 15, Ching discloses a method of manufacturing a semiconductor device (FinFETs) (Ching, Figs. 2A-19B, ¶0009-¶0054), the method comprising:
       forming fin structures (410/420) (Ching, Figs. 6A-6B, 10A-10B, ¶0012, ¶0018-¶0021, ¶0026-¶0031) protruding from a first isolation insulating layer (530) disposed over a substrate (210);
       forming a dummy gate structure (720) (Ching, Figs. 16A-16B, ¶0040-¶0042) over an upper portion of the fin structures (410/420);
       forming a second isolation insulating layer (660/670) (Ching, Figs. 13A-13B, 15A-15B, ¶0034-¶0038) over the first isolation insulating layer (530);
       after the second isolation insulating layer (660/670) is formed, forming gate sidewall spacers (730) (Ching, Figs. 16A-16B, ¶0041-¶0043, ¶0034-¶0035, ¶0026) on opposing side faces of the dummy gate structure (722/726);

       forming a base semiconductor epitaxial layer (815/816) (Ching, Figs. 17A-17B, ¶0044) in each of the trenches (e.g., S/D recessing trenches); and, wherein:
        the fin structures (410/420) (Ching, Figs. 6A-6B, 10A-10B, ¶0018-¶0021) extend in a first direction, the dummy gate structure (720) (Ching, Figs. 16A-16B, ¶0040-¶0042) extends in a second direction crossing the first direction and the source/drain regions (810/812) (Ching, Figs. 17A-17B, ¶0044) are adjacent to the dummy gate structure (720) along the first direction, in plan view.
Further, Kelly does not specifically disclose (1) the base semiconductor epitaxial layer is a merged epitaxial layer coupled to the fin structures; (2) forming a cap semiconductor epitaxial layer on the base semiconductor epitaxial layer, the cap semiconductor epitaxial layer having a different lattice constant than the base semiconductor epitaxial layer, wherein: a lattice constant of the cap semiconductor epitaxial layer is greater than a lattice constant of the base semiconductor epitaxial layer, and a surface roughness of the cap semiconductor epitaxial layer formed above each of the trenches along the first direction is smaller than a surface roughness of the base semiconductor epitaxial layer formed in each of the trenches along first direction.
Regarding (1), Kelly teaches a method of manufacturing a semiconductor device (FinFET) (Kelly, Figs. 2-7, Col. 2, lines 13-67; Cols. 3-7), wherein the base semiconductor epitaxial layer (440) (Kelly, Fig. 7C, Col. 6, lines 3-30) is a merged epitaxial layer coupled to the fin structures.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ching by forming epitaxial structure having the desired shape as taught by Kelly to have the method, wherein: the base semiconductor epitaxial layer is a merged epitaxial layer coupled to the fin structures in order to provide a FinFET device having strained source/drain regions with controlled epitaxial structures to improve FinFET performance (Kelly, Col. 6, lines 53-59).
Regarding (2),  Lee teaches forming source/drain regions of the FinFET device (Lee, Figs. 1, 2A, 3A, 11A-11N, Cols. 5-14) comprising a cap semiconductor epitaxial layer (55) (Lee, Figs. 2A, 3A, 11G, 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ching by forming epitaxial structure having the desired shape as taught by Lee to have the method, comprising: forming a cap semiconductor epitaxial layer on the base semiconductor epitaxial layer, the cap semiconductor epitaxial layer having a different lattice constant than the base semiconductor epitaxial layer, wherein: a lattice constant of the cap semiconductor epitaxial layer is greater than a lattice constant of the base semiconductor epitaxial layer, and a surface roughness of the cap semiconductor epitaxial layer formed above each of the trenches along the first direction is smaller than a surface roughness of the base semiconductor epitaxial layer formed in each of the trenches along first direction in order to provide a FinFET device having strained source/drain regions to improve FinFET performance (Lee, Col. 1, lines 20-46; Col. 10, lines 64-67; Col. 11, lines 1-8).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0025313 to Ching in view of Kelly (US Patent No. 9,166,010) and Lee (US Patent No. 9,837,500) as applied to claim 15, and further in view of Sung et al. (US 2019/0348415, hereinafter Sung).
Regarding Claims 16 and 17, Ching in view of Kelly and Lee discloses the method of claim 15. Further, Ching does not specifically disclose the method, wherein the base semiconductor epitaxial layer 
However, Sung teaches forming n-channel or p-channel device (Sung, Figs. 2A-2H, 3, ¶0014-¶0017, ¶0044-¶0045) comprising the cap semiconductor epitaxial layer (e.g., 262) for the source/drain (S/D) region (e.g., 260), wherein the S/D cap semiconductor layer includes at least one of silicon, germanium, carbon, and tin; the S/D cap layer (262) includes suitable dopant type, and has a multilayer structure (Sung, Figs. 2A-2H, 3, ¶0045) of two or more layers and increasing or decreasing of the content or concentrations of one or more materials in at least a portion of a layer; the S/D cap layer improves contact trench etch selectivity and helps to suppress contact metal diffusion into the S/D region (Sung, Figs. 2A-2H, 3, ¶0017).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Ching/Kelly/Lee by forming n-channel device including the source/drain region and the S/D cap layer as a multilayer structure including at least one of silicon, germanium, carbon, and tin with increased or decreased content or concentrations of one or more materials as taught by Sung to have the method, wherein the base semiconductor epitaxial layer is made of one or more layers of SiP, SiC and SiCP, and the cap semiconductor epitaxial layer is made of one of SiGe, Ge and GeSn (as claimed in claim 16), the method, further comprising: forming an additional cap semiconductor epitaxial layer having a greater lattice constant than the cap semiconductor epitaxial layer on the cap semiconductor epitaxial layer, wherein the additional cap semiconductor epitaxial layer is made of one of SiGe, Ge and GeSn (as claimed in claim 17) in order to improve contact trench etch selectivity/controllability and to suppress contact metal diffusion into the S/D region, and to reduce contact resistance (Sung, ¶0001-¶0003, ¶0017, ¶0045).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0025313 to Ching in view of Kelly (US Patent No. 9,166,010), Lee (US Patent No. 9,837,500), and Cheng (US Patent No. 9,953,875).
With respect to Claim 21, Ching discloses a method of manufacturing a semiconductor device (FinFETs) (Ching, Figs. 2A-19B, ¶0009-¶0054), the method comprising:
       forming fin structures (410/420) (Ching, Figs. 6A-6B, 10A-10B, ¶0012, ¶0018-¶0021, ¶0026-¶0031) protruding from a first isolation insulating layer (530) disposed over a substrate (210);
       forming a dummy gate structure (720) (Ching, Figs. 16A-16B, ¶0040-¶0042) over an upper portion of the fin structures (410/420);
       forming a second isolation insulating layer (660/670) (Ching, Figs. 13A-13B, 15A-15B, ¶0034-¶0038) over the first isolation insulating layer (530);
       after the second isolation insulating layer (660/670) is formed, forming gate sidewall spacers (730) (Ching, Figs. 16A-16B, ¶0041-¶0043, ¶0034-¶0035, ¶0026) on opposing side faces of the dummy gate structure (722/726);
       forming trenches (e.g., recessing the fins 410 and 420 to form S/D recessing trenches) (Ching, Figs. 17A-17B, ¶0044) by etching source/drain regions of the fin structures (220);
       forming a base semiconductor epitaxial layer (815/816) (Ching, Figs. 17A-17B, ¶0044) in each of the trenches (e.g., S/D recessing trenches); and, wherein:
        the fin structures (410/420) (Ching, Figs. 6A-6B, 10A-10B, ¶0018-¶0021) extend in a first direction, the dummy gate structure (720) (Ching, Figs. 16A-16B, ¶0040-¶0042) extends in a second direction crossing the first direction and the source/drain regions (810/812) (Ching, Figs. 17A-17B, ¶0044) are adjacent to the dummy gate structure (720) along the first direction, in plan view.
Further, Kelly does not specifically disclose (1) the base semiconductor epitaxial layer is a merged epitaxial layer coupled to the fin structures; (2) forming a cap semiconductor epitaxial layer on the base semiconductor epitaxial layer, the cap semiconductor epitaxial layer having a different lattice constant than the base semiconductor epitaxial layer, wherein: a surface roughness of the cap semiconductor epitaxial layer formed in each of the trenches along the first direction is smaller than a surface roughness of the base semiconductor epitaxial layer formed in each of the trenches along the first 
Regarding (1), Kelly teaches a method of manufacturing a semiconductor device (FinFET) (Kelly, Figs. 2-7, Col. 2, lines 13-67; Cols. 3-7), wherein the base semiconductor epitaxial layer (440) (Kelly, Fig. 7C, Col. 6, lines 3-30) is a merged epitaxial layer coupled to the fin structures.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ching by forming epitaxial structure having the desired shape as taught by Kelly to have the method, wherein: the base semiconductor epitaxial layer is a merged epitaxial layer coupled to the fin structures in order to provide a FinFET device having strained source/drain regions with controlled epitaxial structures to improve FinFET performance (Kelly, Col. 6, lines 53-59).
Regarding (2), Lee teaches forming source/drain regions of the FinFET device (Lee, Figs. 1, 2A, 3A, 11A-11N, Cols. 5-14) comprising a cap semiconductor epitaxial layer (55) (Lee, Figs. 2A, 3A, 11G, Col. 6, lines 44-54; Col. 7, lines 14-21; Col. 13, lines 11-26) on the base semiconductor epitaxial layer (51) (Lee, Figs. 2A, 3A, 11D-11G, Col. 6, lines 44-67; Col. 7, lines 1-13; Col. 11, lines 58-67; Col. 12, lines 1-67; Col. 12, lines 1-10), the cap semiconductor epitaxial layer (55, e.g., Si) having a different lattice constant than the base semiconductor epitaxial layer (51, e.g., SiC), wherein: and a surface of the cap semiconductor epitaxial layer formed above the trench along the first direction is smoother (Lee, Figs. 2A, 3A, 11G, Col. 7, lines 15-20; Col. 13, lines 21-26) than a surface of the base semiconductor epitaxial layer (51) formed in the trench along the first direction, thus, a surface roughness of the cap semiconductor epitaxial layer (55) (Lee, Figs. 2A, 3A, 11D-11G) formed in each of the trenches along the first direction (along the X direction in Fig. 1 of Lee) is smaller than a surface roughness of the base semiconductor epitaxial layer (51) formed in each of the trenches along first direction.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ching by forming epitaxial structure having the desired shape as taught by Lee to have the method, comprising: forming a cap semiconductor epitaxial layer on the base semiconductor epitaxial layer, the cap semiconductor epitaxial layer having a different lattice constant than the base semiconductor epitaxial layer, wherein: a surface roughness of the cap semiconductor epitaxial layer formed in each of the trenches along the first direction is smaller than a surface roughness 
Regarding (3), Cheng teaches the method, wherein: the semiconductor device is a p-type field effect transistor (FET) (Cheng, Figs. 1-3, 11, Col. 3, lines 58-60; Col. 11, lines 36-38; lines 55-59), and a lattice constant of the cap semiconductor epitaxial layer (114, e.g., Si not including Ge) is smaller than a lattice constant of the base semiconductor epitaxial layer (113, e.g., SiGe having lattice constant that is greater than a lattice constant of Si).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Ching/Kelly/Lee by forming the epitaxial source/drain regions for the p-type FET device comprised of specific materials as taught by Cheng to have the method, wherein: a lattice constant of the cap semiconductor epitaxial layer is smaller than a lattice constant of the base semiconductor epitaxial layer in order to provide a FinFET device having reduced contact resistance and improved FinFET performance (Cheng, Col. 1, lines 8-17; Col. 3, lines 14-19)
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0025313 to Ching in view of Kelly (US Patent No. 9,166,010), Lee (US Patent No. 9,837,500), and Cheng (US Patent No. 9,953,875) as applied to claim 21, and further in view of Sung (US 2019/0348415).
Regarding Claims 22 and 23, Ching in view of Kelly, Lee, and Cheng discloses the method of claim 21. Further, Ching does not specifically disclose the method, wherein the base semiconductor epitaxial layer is made of one or more layers of SiGe, Ge and GeSn, and the cap semiconductor epitaxial layer is made of one of SiGe and Ge (as claimed in claim 22); the method, further comprising: forming an additional cap semiconductor epitaxial layer having a smaller lattice constant than the cap semiconductor epitaxial layer on the cap semiconductor epitaxial layer, wherein the additional cap semiconductor epitaxial layer is made of one of Si and SiGe  (as claimed in claim 23).
However, Sung teaches forming n-channel or p-channel device (Sung, Figs. 2A-2H, 3, ¶0014-¶0017, ¶0044-¶0045) comprising the cap semiconductor epitaxial layer (e.g., 262) for the source/drain (S/D) region (e.g., 260, comprised of SiGe), wherein the S/D cap semiconductor layer includes at least one of silicon, germanium, carbon, and tin; the S/D cap layer (262) includes suitable dopant type, and has 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Ching/Kelly/Lee/Cheng by forming p-channel device including the source/drain region and the S/D cap layer as a multilayer structure including silicon and germanium with increased or decreased content or concentrations of one or more materials as taught by Sung to have the method, wherein the base semiconductor epitaxial layer is made of one or more layers of SiGe, Ge and GeSn, and the cap semiconductor epitaxial layer is made of one of SiGe and Ge (as claimed in claim 22); the method, further comprising: forming an additional cap semiconductor epitaxial layer having a smaller lattice constant than the cap semiconductor epitaxial layer on the cap semiconductor epitaxial layer, wherein the additional cap semiconductor epitaxial layer is made of one of Si and SiGe (as claimed in claim 23) in order to improve contact trench etch selectivity/controllability and to suppress contact metal diffusion into the S/D region, and to reduce contact resistance (Sung, ¶0001-¶0003, ¶0017, ¶0045).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-13, 15-18, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891